DETAILED ACTION
In response to communication filed on 11/30/2020.
Claims 1-5 are pending.
Claims 1-5 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/2/2021 and 12/2/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 2 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 10,903,886.  Although the conflicting claims are not identical, they are not patentably distinct from each other because :

Current Application
U.S. Patent No. 10,903,886
1. A method performed in a wireless device for reporting channel state information (CSI), the method comprising: 
1. A method performed in a wireless device for reporting channel state information (CSI), the method comprising at least one of: 
receiving an indication of a resource allocation for an uplink (UL) transmission; 
receiving an indication of a resource allocation for an uplink (UL) transmission; 
determining, from the indication, a maximum container size for transmitting a CSI report comprising a first CSI part and a second CSI part; and 
determining, from the indication, a maximum container size for a CSI report; mapping one or more information bits of the CSI report to a bitstream; and truncating one or more least significant bits of the bitstream, wherein mapping the one or more information bits of the CSI report to the bitstream comprises mapping the one or more information bits of the CSI report to the bitstream according to a predefined order such that a first CSI subset is mapped to more significant bits of the bitstream than a second CSI subset, and the first CSI subset and the second CSI subset correspond to separately encoded CSI parts.
transmitting the first CSI part and at least a portion of the second CSI part based on the determined maximum container size.
8. The method of claim 1, wherein: mapping the one or more information bits of the CSI report to the bitstream comprises mapping the one or more information bits of the CSI report to the bitstream longer than the maximum container size; and truncating the one or more least significant bits of the bitstream comprises truncating the one or more least significant bits of the bitstream such that the CSI report can be fit into the maximum container size.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim language of claim 1 of U.S. Patent No. 10,903,886 to arrive at the claimed invention of reporting a CSI by determining a maximum container size comprised of CSI subsets or parts by omitting limitations regarding the truncation of bits and incorporating subject matter in claim 8 of U.S. Patent No. 10,903,886.  One would be motivated to do so to provide an obvious variation that would be apparent to one of ordinary skill in the art.

Regarding claim 2 of the current application, claim 8 of U.S. Patent No. 10,903,886 substantially limits the same inventive concept.  Although the claims are not identical, they are not patentably distinct because the claims are directed towards fitting a CSI report comprised of multiple parts into a maximum container size.

Claims 3-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,903,886 in view of Park et al. (US Pub. 2019/0109626)(P1 hereafter). 

Regarding claim 3 of the current application, claim 1 of U.S. Patent No. 10,903,886 fails to limit that the second CSI part comprises: wideband CSI for each of a plurality of CSI reports each associated with a respective priority level; and 
subband CSI for a plurality of subbands for each of the plurality of CSI reports; and 
transmitting the first CSI part and the at least a portion of the second CSI part comprises: transmitting the wideband CSI for each of the plurality of CSI reports; and 
omitting the subband CSI for one or more of the plurality of subbands for one or more of the plurality of CSI reports.
P1 discloses that CSI reporting includes two parts [paragraph 0358], when the size of a resource allocated for a CSI report is smaller than the size of the payload of the CSI to be reported, the UE may omit and report some or all of part 2 of the CSI [paragraph 0496], reporting of CSI of part 2 is related to all subbands that may be omitted and a wide-band that may be calculated and reported [paragraph 0497], priorities of wide-bands (WBs) and sub-bands (SBs) of parts 1 and 2 can be configured and the SB and/or WB may be omitted according to configured priority [paragraph 0645].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim limitation of claim 1 of U.S. Patent No. 10,903,886 to incorporate limitations with regards to omitting subband CSI based upon priority as taught by P1.  One would be motivated to do so to provide an optimization of CSI payload size [refer P1; paragraph 0024].

Regarding claim 4 of the current application, claim 1 of U.S. Patent No. 10,903,886 fails to limit omitting the subband CSI for one or more of the plurality of subbands for one or more of the plurality of CSI reports comprises: prioritizing the plurality of CSI reports; and omitting the subband CSI for one or more of the plurality of subbands for one or more lower priority CSI reports among the plurality of CSI reports.  
P1 discloses that a UE may omit some or all of part 2 of a CSI according to the priority or level of the subband [paragraph 0483], reporting of CSI of part 2 is related to all subbands that may be omitted and a wide-band that may be calculated and reported [paragraph 0497], priorities of wide-bands (WBs) and sub-bands (SBs) of parts 1 and 2 can be configured and the SB and/or WB may be omitted according to configured priority [paragraph 0645].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim limitation of claim 1 of U.S. Patent No. 10,903,886 to incorporate limitations with regards to omitting subband CSI based upon priority as taught by P1.  One would be motivated to do so to provide an optimization of CSI payload size [refer P1; paragraph 0024].

Regarding claim 5 of the current application,  claim 1 of U.S. Patent No. 10,903,886 fails to limit omitting the subband CSI for one or more of the plurality of subbands for one or more of the plurality of CSI reports comprises: 3000-739C / P73138 US3 64 prioritizing the subband CSI in the following decreasing order of priority: (a) the subband CSI for even subbands for an n-th CSI report of the plurality of CSI reports and (b) the subband CSI for odd subbands for the nth CSI report, for n=1 to N; and omitting the subband CSI based on priority such that a total size of the first CSI part and the non-omitted part of the second CSI part is less than or equal to the maximum container size.
P1 discloses that a UE may omit some or all of part 2 of a CSI according to the priority or level of the subband [paragraph 0483], reporting of CSI of part 2 is related to all subbands that may be omitted and a wide-band that may be calculated and reported [paragraph 0497], subbands are grouped into one or more groups corresponding to even numbers or odd numbers [paragraph 0638], when there are N (0-N-1) component carriers to be reported, the CSI may be dropped or omitted in order of Part 2 CSI with an offset of 1 (i.e. odd comb) down to an offset of 0 (i.e. even comb)(i.e. priority in decreasing order)[paragraph 0657], when a length of a comb increases, a CSI is omitted in a specific order, such as order of decreasing order of offset [paragraph 0658].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim limitation of claim 1 of U.S. Patent No. 10,903,886 to incorporate limitations with regards to omitting subband CSI based upon a decreasing order of priority as taught by P1.  One would be motivated to do so to provide an optimization of CSI payload size [refer P1; paragraph 0024].

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al. (US Pub. 2019/0109626)(P1 hereafter).

Regarding claim 1, P1 teaches a method performed in a wireless device for reporting channel state information (CSI) [paragraph 0188][refer Fig. 9], the method comprising: 
receiving an indication of a resource allocation for an uplink (UL) transmission (i.e. CSI reporting)[refer Fig. 9; S9010][paragraph 0162]; 
determining, from the indication, a maximum container size (i.e. size of the resource allocated) for transmitting a CSI report [paragraph 0413] comprising a first CSI part and a second CSI part (CSI reporting comprises of two parts)[paragraph 0347]; and 
transmitting the first CSI part (entirety of part 1 of a CSI are transmitted before part 2)[paragraph 0348] and at least a portion of the second CSI part (some or all of part 2 of CSI may be omitted)[paragraph 0414] based on the determined maximum container size (when the CSI size is larger than the allocated resource, the UE may adjust the CSI size according to the allocated resource [paragraph 0412], one method for adjusting size is to omit some or all of the CSI in order to be equal to a threshold value [paragraph 0413]).  

Regarding claim 2, P1 teaches transmitting the first CSI part (entirety of part 1 of a CSI are transmitted before part 2)[paragraph 0348] and the at least a portion of the second CSI part (some or all of part 2 of CSI may be omitted)[paragraph 0414] comprises transmitting the first CSI part [paragraph 0348] and the at least a portion of the second CSI part [paragraph 0414] when the maximum container size is less than a total size of the first CSI part and the second CSI part (when the CSI size is larger than the allocated resource, the UE may adjust the CSI size according to the allocated resource [paragraph 0412], one method for adjusting size is to omit some or all of the CSI in order to be equal to a threshold value [paragraph 0413]).  

Regarding claim 3, P1 teaches the second CSI part comprises: wideband CSI for each of a plurality of CSI reports (reporting of CSI of part 2 is related to all subbands that may be omitted and a wide-band that may be calculated and reported)[paragraph 0497] each associated with a respective priority level (priorities of wide-bands (WBs) and sub-bands (SBs) of parts 1 and 2 can be configured and the SB and/or WB may be omitted according to configured priority)[paragraph 0645][refer Fig. 21]; and 
subband CSI for a plurality of subbands for each of the plurality of CSI reports [paragraph 0497]; and 
transmitting the first CSI part and the at least a portion of the second CSI part comprises transmitting the wideband CSI for each of the plurality of CSI reports [paragraph 0497]; and 
omitting the subband CSI for one or more of the plurality of subbands for one or more of the plurality of CSI reports [paragraph 0497].  

Regarding claim 4, P1 teaches omitting the subband CSI for one or more of the plurality of subbands for one or more of the plurality of CSI reports [paragraph 0497] comprises prioritizing the plurality of CSI reports (priorities of wide-bands (WBs) and sub-bands (SBs) of parts 1 and 2)[paragraph 0645]; and 
omitting the subband CSI for one or more of the plurality of subbands for one or more lower priority CSI reports among the plurality of CSI reports (priorities of wide-bands (WBs) and sub-bands (SBs) of parts 1 and 2 can be configured and the SB and/or WB may be omitted according to configured priority)[paragraph 0645][refer Fig. 21].  

Regarding claim 5, P1 teaches omitting the subband CSI for one or more of the plurality of subbands for one or more of the plurality of CSI reports [paragraph 0483] comprises: prioritizing the subband CSI in the following decreasing order of priority [refer Fig. 21]: (a) the subband CSI for even subbands for an n-th CSI report of the plurality of CSI reports and (b) the subband CSI for odd subbands for the nth CSI report, for n=1 to N (when there are N (0-N-1) component carriers to be reported, the CSI may be dropped or omitted in order of Part 2 CSI with an offset of 1 (i.e. odd comb) down to an offset of 0 (i.e. even comb)(i.e. priority in decreasing order))[paragraph 0657][refer Fig. 21; High Priority to Low Priority]; and 
omitting the subband CSI based on priority such that a total size of the first CSI part and the non-omitted part of the second CSI part is less than or equal to the maximum container size (when a length of a comb increases, a CSI is omitted in a specific order, such as order of decreasing order of offset)[paragraph 0658].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. (US Pub. 2015/0172024) discloses M number of CSI configurations and transmission of CSIS respective to a number of non-selected CSI configurations that may be omitted [paragraph 0011].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C KAVLESKI whose telephone number is (571)270-3619.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Ryan Kavleski
/R. K./
Examiner, Art Unit 2412



/WALLI Z BUTT/Examiner, Art Unit 2412